ORDER
This matter came before the Court on a motion for admission of out-of-state attorney Brian T. FitzGerald pro hac vice to appear on behalf of Cox Rhode Island TelCom, L.L.C. before the Rhode Island Public Utilities Commission in certain ongoing proceedings pending before that tribunal. The motion was filed on Attorney FitzGerald’s behalf by a member of the Rhode Island Bar who practices law in a Boston, Massachusetts law firm. Under the provisions of Supreme Court Article II, Rule 9, the sponsoring member of the Rhode Island Bar seeking pro hac vice admission of out-of-state counsel must inter alia “sign all pleadings, briefs and other papers ... and assume full responsibility for them and for the conduct of the cause and of the attorney to whom such privilege is accorded.” This in our judgment requires that such sponsoring attorney not only be a member of the Rhode Island Bar, but also that he or she practice law out of an office located in Rhode Island.
Accordingly, after consideration by a majority of the justices of this Court, the motion for admission pro hac vice is granted, provided, however, that Attorney Fitz-Gerald retain, within ten (10) days from the date of this order, a member of the Rhode Island Bar with an office located in Rhode Island to assist him with his responsibilities as provided in the rule.